                      IN THE UNITED STATES DISTRICT COURT                            06/27/2019
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              LYNCHBURG DIVISION

 CRYSTAL VL RIVERS,                           )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )      Civil Action No. 6:18-cv-00061
                                              )
 GARY M. BOWMAN, et al.,                      )      By: Elizabeth K. Dillon
                                              )          United States District Judge
        Defendants.                           )

                              MEMORANDUM OPINION

       Plaintiff Crystal VL Rivers, proceeding pro se, recently paid the filing fee for this

civil case. At the same time, she filed a motion to amend her complaint, which was also

titled as a “motion to validate.” (Dkt. No. 14.) That motion, as well as several other

motions filed before she paid the filing fee, are addressed herein.

                                     I. DISCUSSION

A. Motion for Reconsideration Concerning Recusal (Dkt. No. 11)

       Because a reassignment of this case would mean that this court would not be

ruling on her other pending motions, the court turns first to Rivers’s request for

reassignment of the case.

       In a prior order (Dkt. No. 10), the court denied as moot a motion by Rivers to

disqualify the “judges of the Lynchburg Division of this court.” Her motion only

mentioned by name two judges: Judge Moon, to whom this case was initially assigned,

and United States Magistrate Judge Robert Ballou. Because the case was transferred

after the filing of the recusal motion to the undersigned, who is based in Roanoke, and
because Rivers’s motion included a request that the case be moved to the Roanoke

Division, the court found the motion moot. (Dkt. No. 10.)

        In response, Rivers filed a motion for reconsideration. (Mot. Recons., Dkt. No.

11.) In it, she describes this case as a “complex” RICO case and asks that the case be

transferred to the Eastern District of Virginia and assigned to a three-judge panel of

judges familiar with “complex banking and money laundering, RICO Racketeering

cases.” (Id. at 3.) Her motion repeatedly references the “unique” and “complex” nature

of her claims. She also asserts, without any factual support, that many of the judges and

staff in the Western District “may have conflict[s] of interests” concerning a number of

the named defendants, who live or work in this district or are attorneys who practice

before this court. Lastly, she asserts as a basis for recusal that a fellow judge of this

court, United States Magistrate Judge Robert S. Ballou, may be a potential witness in this

case.

        The court has carefully reviewed her motion and its assertions, but finds no

grounds for transfer or recusal. In short, as discussed below, she has not pointed to

anything specific to the undersigned that would warrant recusal.

        First, to the extent the case is a complicated one, this court is capable of

addressing complicated matters. To the extent her request is based on alleged “conflicts

of interest,” Rivers seeks recusal under § 455(a), which directs a judge to recuse “in any

proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C.

§ 455(a). The standard to be applied is an objective one and directs a judge to recuse

herself if “a reasonable person with knowledge of relevant facts might reasonably

question [her] impartiality.” United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003).




                                               2
“The analysis assumes that a reasonable person not only knows all the relevant facts, but

also understands them.” Kolon Indus., Inc. v. E.I. duPont de Nemours & Co., 846 F.

Supp. 2d 515, 531 (E.D. Va. 2012) (internal citations omitted); United States v. Nixon,

267 F. Supp. 3d 140, 148 (D.D.C. 2017) (“The Court must consider how the facts would

appear to a ‘well-informed, thoughtful and objective observer, rather than the

hypersensitive, cynical, and suspicious person.’”) (citations omitted). In making any

recusal decision, moreover, the court must be cognizant of “the need to prevent parties

from too easily obtaining the disqualification of a judge, thereby potentially manipulating

the system for strategic reasons.” In re Bulger, 710 F.3d 42, 47 (1st Cir. 2013). This last

consideration has some bearing here, as Rivers requests transfer to another district that

she believes is more capable of handling her case and that she believes will be more

“favorable” to her. (Mot. Recons. 4, 8.)

         In claiming that all of the judges and magistrate judges here should be recused,

Rivers alleges circumstances that occur with some regularity in cases handled by judges

of this court and that do not provide a basis for recusal: many of the defendants live in the

same cities and towns where the judges and their families live; some of the defendants

are delegates who may represent the judges’ districts; the defendants who are attorneys

practice law in this district and the judges of this court “all have at least a professional,

and likely personal” relationship with them and with certain institutional defendants and

government agents; and the first-named defendant, Gary Bowman, previously clerked for

Judge Moon. None of these provide a basis for the undersigned to recuse.1



         1
           Rivers also claims that the disqualification of all the judges of this court is required under 28
U.S.C. § 455(b)(4), which requires disqualification where a judge knows that she has any “interest that
could be substantially affected by the outcome of the proceedings.” She does not cite to any specific


                                                       3
         With regard to her suggestion that the undersigned should recuse because another

judge of this court, United States Magistrate Judge Robert S. Ballou, is a potential

witness in the case or may be called to testify and produce discovery, the court does not

believe that warrants recusal at this time.

         First of all, it is not even clear that any claims requiring testimony from Judge

Ballou will survive a motion to dismiss or that his testimony will be necessary. Indeed,

even in cases where there is “speculation to the possibility that” the presiding judge will

be a material witness in the proceeding, that is not always enough to require recusal.

United States v. Lanier, No. 2:14-CR-83, 2018 WL 296725, at *5 (E.D. Tenn. Jan. 3,

2018) (collecting authority). At least at this stage of the case, the court cannot say with

any certainty that Judge Ballou is likely to be a witness.

         More importantly, even if Judge Ballou ultimately is called to give testimony, he

will be testifying merely about events that occurred in the course of a mediation that he

conducted in his role as a judge. Specifically, at least in the current version of plaintiff’s

allegations contained in the amended complaint, references to Judge Ballou all revolve

around his mediating the case of CVLR Performance Horses, Inc. v. Wynne, Case No.

6:14-cv-35 (W.D. Va.) in 2016. Rivers does not accuse Judge Ballou of any wrongdoing,

and she simply argues that false statements were made by her then-attorney and by others

during the course of that mediation and a related conference call. Presumably, Rivers

proposes calling Judge Ballou to testify about what was said during those proceedings.

         In considering the importance of this potential testimony, it is important to note

that the amended complaint is lengthy and contains varied and far-reaching allegations


interest of the undersigned, however, other than the same supposed factors that she claims create an
appearance of impropriety. The court is not aware of any such interest, either.


                                                     4
against a large number of persons and organizations who Rivers alleges have wronged

her.2 Thus, the incidents in which Judge Ballou was involved are but a small part of her

many claims of conspiracy-related conduct.

        Rivers is correct that there are cases in which a judge has recused when another

judge of the same court would be a witness in the case, but as the Third Circuit has

recognized, “recusal cases are very fact-specific” and “[j]udges need not always recuse

when a fellow judge is somehow involved in [the] case.” King v. Deputy Atty. Gen. Del.,

616 F. App’x 491, 495 (3d Cir. 2015). In looking to the facts of the cases relied upon by

Rivers, they are easily distinguishable.

        In United States v. Kelly, 888 F.2d 732 (11th Cir. 1989), a key defense witness in

a non-jury criminal trial was the husband of a woman who was very close personal

friends with the judge’s wife, and the judge had a private, in-chambers conversation with

the witness’s wife during the course of trial. Id. at 738–39. The judge explained to the

parties that he believed he was “caught between a rock and a hard place” because the

situation “created the risk that he might bend over backwards to prove he lacked

favoritism toward [the witness], with detrimental results for the [defendant.] Conversely,

he stated that if he found the defendant guilty,” he was worried it “might jeopardize his

wife’s friendship” with the witness’s wife. Id. at 738. He also relayed that he and his

wife had even fought about the situation. Id. Under those circumstances and given the

judge’s own expressions doubting the propriety of his continuing to preside over the case,

the appellate court ruled that the judge should have recused himself. Id. at 745. That is a

far cry from the facts here.


        2
          As noted in a prior order of this court, Rivers’s amended complaint is 166 pages long, contains
742 numbered paragraphs and 23 counts, and names almost 90 defendants. (Dkt. No. 13 at 2 n1.)


                                                    5
       Nor is this case like United States v. Gordon, 354 F. Supp. 2d 524, 528 (D. Del.

2005), also cited by Rivers. There, two criminal defendants alleged that another judge of

the same court had business and personal connections to the defendants. They indicated

their intent to issue subpoenas to that judge and to businesses owned or controlled by

him. The presiding judge believed that his fellow judge would view the defendants’

efforts as an attack upon his “reputational interest” and resist them; thus, he believed

recusal was warranted under § 455(a). In Gordon, therefore, the testifying judge’s

reputation clearly was called into question as a result of the testimony.

       Here, by contrast, Judge Ballou’s involvement would be nothing more than a

“simple matter of taking some factual testimony from a disinterested third party,” id. at

528, and so the court finds it does not require recusal. See id.; see also Rush v. Borgen,

No. 04-C-1154, 2006 WL 1389117, at *5–6 (E.D. Wisc. May 17, 2006) (holding that

where a fellow state court judge testified in the underlying trial, the presiding judge was

not required to recuse himself where the testimony of his fellow judge did not implicate

the fellow judge’s reputation, privacy, or safety, and the testimony primarily confirmed

what other witnesses who were present claimed to have heard). As the Gordon court

noted, “[i]t is not enough to simply ask what role may be thrust upon the judicial

colleague [who may be called as a witness]; one must also ask what that colleague has at

stake.” 354 F. Supp. at 528; see also United States v. O’Brien, 18 F. Supp. 3d 25, 33 (D.

Mass. 2014) (citing Gordon and following a similar “sensible and practical approach”).

       The third and final case on which Rivers relies is Shaw Group Inc. v. Next

Factors, Inc., No. ADV. PROC. 01-6661, 2006 WL 2356033 (Bankr. D. Del. Aug. 15,

2006). There, the fellow bankruptcy judge that would be testifying was “actively




                                              6
involved in this very contentious adversary proceeding prior” to his becoming a judge,

and his deposition in the matter—as plaintiff’s Rule 30(b)(6) witness—was taken less

than six months before he became a judge. Id. at *1. Not only had the defendant

identified the judge as a witness, but it also designated his entire 91-page deposition as

testimony in the trial. Id. Quite obviously, then, the judge was a central witness in the

case.

        In determining that recusal was warranted, the presiding judge also noted as

significant the fact that the case was to be tried as a bench trial and that the judge would

be the fact-finder and would be required to judge witness credibility. Id. The court

compared the situation it faced to Jordan v. Fox, Rothschild, O’Brien & Frankel, No.

CIV. A. 91-2600, 1995 WL 141465 (E.D. Pa. Mar. 30, 1995), where, in the course of

denying recusal, the court noted that “[i]n deciding a motion for summary judgment or

presiding at a jury trial, . . . a judge does not weigh the testimony or pass upon the

evidence.” Jordan, 1995 WL 141465, at *2.

        Unlike in Shaw Group, both of those factors weigh against recusal here. As

already noted, Judge Ballou’s testimony, if it occurs, is not likely to be a central issue in

this case as currently pled, nor is his testimony being offered as a party representative.

Instead, he would be a disinterested third-party witness. And because Rivers has

demanded a jury trial (Dkt. No. 8 at 166), any issue of credibility is not likely to be

determined by this court in any event.

        All of the factors discussed herein lead the court to conclude that recusal is not

required or appropriate under § 455(a) on the record before the court. Accordingly,




                                              7
Rivers’s motion for reconsideration, construed as a renewed motion for recusal, will be

denied.

B. Motion for Leave to Amend (Dkt. No. 14.)

          Rivers has also filed a motion seeking leave to amend her complaint. In

particular, Rivers asserts that there are new circumstances and ongoing fraudulent activity

relating to the original complaint, and she states that she “intends to add Defendants,

Counts and Predicate Acts, and remove certain Counts brought under federal and state

criminal statutes.” (Dkt. No. 14 at 3.)

          Because Rivers has already amended her complaint once, she must seek leave of

the court to amend. Fed. R. Civ. P. 15(a)(1) (allowing amendment “once as a matter of

course” within certain parameters). This court should “freely give” leave to amend

“when justice so requires,” Fed. R. Civ. P. 15(a)(2), but “[a] district court may deny a

motion to amend when the amendment would be prejudicial to the opposing party, the

moving party has acted in bad faith, or the amendment would be futile.” Equal Rights

Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010). Because the court has not

seen Rivers’s proposed second amended complaint, it is impossible to evaluate whether

the claims she proposes to add would be futile.3 But, no defendant has yet been served

with any copy of the complaint, so the court does not see prejudice to any opposing party.

          In the interest of justice and keeping this case moving forward, the court will

grant leave to amend, despite the absence in the record of the proposed second amended

complaint. Particularly given that no defendants have yet been served and no defendants



          3
            As the court noted previously, the complaint as it currently stands likely contains some claims
that are subject to dismissal and therefore futile. (Dkt. No. 13.)



                                                      8
have had an opportunity to respond to any complaint, the court will not attempt to go

through an exercise of sua sponte determining which of plaintiff’s claims might be

subject to dismissal and thus futile. The mere fact that the court is allowing amendment,

however, should not be taken as any indication as to how the court would rule on the

merits of any motion to dismiss that may be filed later.

         The court will direct Rivers to file her second amended complaint within ten days

after entry of this order and to effect service on the named defendants. In crafting her

second amended complaint, moreover, she should pay particular attention to Rule

20(a)(2), which provides that persons may be joined in one action as defendants only if:

“(A) any right to relief is asserted against them jointly, severally, or in the alternative

with respect to or arising out of the same transaction, occurrence, or series of transactions

or occurrences; and (B) any question of law or fact common to all defendants will arise in

the action.” Fed. R. Civ. P. 20(a)(2). Thus, her second amended complaint should not

name more than one defendant unless one claim against each additional defendant is

transactionally related to the claim against the first defendant or seeks joint and several

relief, and involves a common question of law or fact. See Keck v. Virginia, No.

3:10cv555, 2011 WL 2708357, at *2 (E.D. Va. July 12, 2011) (imposing same

requirement on plaintiff). Additionally, and unlike her amended complaint, each separate

count or claim in her second amended complaint shall identify clearly which defendants

are being named in that particular count.4 Simply referencing persons within the factual

background for a specific count is insufficient.


         4
           The amended complaint does not make clear which counts are brought against which
defendants. In the paragraphs discussing the facts underlying certain counts, various defendants are
referenced, but the complaint does not expressly limit the claim to those particular defendants.



                                                     9
          Lastly, the court repeats its admonition to Rivers that, even though she is pro se,

she is bound by all applicable rules in pursuing this case, including Federal Rule of Civil

Procedure 11.

C. Other Filings by Rivers

          There are three other filings by Rivers that bear mentioning. First, Rivers filed a

memorandum of lis pendens (Dkt. No. 9), which indicates that it has been recorded in the

clerk’s office of Lynchburg Circuit court. 5 No action is required by this court on that

filing.

          Second, in her motion to amend her complaint, Rivers also includes in the title

that it is a “Motion(s) to Validate.” (Dkt. No. 14 at 3.) Therein, she requests that the

court “Validate her interest in 1650 Partners LLC, and Validate the February 24, 2014

RICO Settlement Agreement.” (Id.) The court is unsure of the precise relief she is

seeking in requesting “validation,” but to the extent she wants relief based on her claims

and the allegations in her amended complaint, this motion is premature. She asserts that

validation is proper based on facts in witness declarations and testimony, but the court

cannot determine the rights and obligations of the parties based on allegations or

statements in a filing by Rivers. Instead, any interest Rivers has in those properties will

be decided, if it is proper to do so, in the normal course of proceedings in this case.


          5
             A memorandum of lis pendens is a means by which a party gives constructive notice to any
prospective purchaser of property that the purchaser takes the property subject to a potential valid
judgment. Wells Fargo Funding v. Gold, 432 B.R. 216, 221–22 (Bankr. E.D. Va. 2009); Bray v.
Landergren, 161 Va. 699, 713, 172 S.E. 252 (Va. 1934) (“A lis pendens is not a seizure. It is restrictive
only and but serves to warn others that rights which they may acquire will be subject to any valid judgment
entered.”). In Virginia, the memorandum of lis pendens must be “admitted to record in the clerk’s office of
the circuit court of the county or the city wherein the property is located.” Va. Code Ann. § 8.01–268(A).
Additionally, “[t]he Virginia Supreme Court has stated that the lis pendens statute is applicable to disputes
concerning title to real property, but not to an action to recover a personal judgment.” Green Hill Corp. v.
Kim, 842 F.2d 742, 744 (4th Cir. 1988) (citing Preston’s Drive Inn Restaurant, Inc. v. Convery, 154 S.E.2d
160, 163 (Va. 1967)); see also Va. Code Ann. § 8.01-268(B).


                                                     10
       Third, there is a motion pending before the court in which Rivers requests to be

able to file documents electronically through the CM/ECF system, although she does not

give any reason for this request. (Dkt. No. 8.) At this time, that motion will be denied

without prejudice. Although Rivers states that she is a paralegal and has access to public

court records through PACER, she admits that she is not a licensed attorney. Under

Federal Rule of Civil Procedure 5(d)(3)(B), a person not represented by an attorney may

file electronically only if allowed by court order or by local rule. Under this court’s local

rules, non-attorneys are generally not permitted to file electronically through CM/ECF,

and the court sees no basis for departing from that general rule in this case. Accordingly,

that motion will be denied without prejudice.

                                    II. CONCLUSION

       For the foregoing reasons, the court will grant Rivers’s motion to amend her

complaint, deny her motion for reconsideration concerning recusal, and deny without

prejudice her “motion to validate” and her motion to file electronically. An appropriate

order will follow.

       Entered: June 27, 2019.



                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge




                                             11
